Citation Nr: 0611150	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-16 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for bilateral 
metatarsalgia, currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had verified active military duty including from 
June 1974 to August 1977.  Other, prior periods of active 
service are to be confirmed upon Remand, below.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) granting an increased 
evaluation for service-connected bilateral metatarsalgia to 
30 percent.  The appeal also comes from an RO rating action 
denying entitlement to service connection for PTSD.  

The veteran testified twice in the course of appeal: before a 
hearing officer at the RO in March 2005, and before the 
undersigned Veterans Law Judge at a video conference hearing 
conducted in December 2005.  Transcripts of these hearings 
are contained in the claims folders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial matter, the Board notes that the veteran's 
periods of active service have not been confirmed, beyond the 
period from June 1974 to August 1977 for which a service Form 
DD214 is contained in the claims folders.  That DD214 informs 
of two years, nine months, and 24 days of prior active 
service.  That DD214 also informs of service in Vietnam, 
whereas statements by the veteran in the course of appeal 
were to the effect that he served overseas in Korea.  While 
several types of service personnel records were requested by 
the RO in March 2002, it does not appear that all those 
records were obtained.  Hence, upon remand all the veteran's 
service personnel records, including service Form DD214s for 
all his periods of service, complete records of all military 
personnel actions concerning the veteran, the veteran's 
travels and places of stationing, and his duties of 
assignment, should be obtained.  

The veteran's claim of entitlement to service connection for 
PTSD requires additional development.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2005); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred. 38 U.S.C.A. § 
1154 (West 2002); 38 C.F.R. § 3.304(f) (2005).

United States Court of Appeals for Veterans Claims (Court) 
has held that, "[i]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence." Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), noted 
that the evidence necessary to establish the existence of a 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. 
§ 3.304 (2004). In other words, a veteran's bare assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact. If the 
determination of combat status is affirmative, then (and only 
then), a second step requires that the veteran's lay 
testimony regarding claimed stressor must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki at 98 (emphasis added).

If a veteran did not engage in combat with the enemy as 
defined within 38 U.S.C.A. § 1154(b), or if the alleged 
stressor is unrelated to combat, as a matter of law, a 
medical provider cannot provide supporting evidence that the 
claimed in- service event actually occurred based on a post-
service medical examination.  Moreau v. Brown, 9 Vet. App. 
389, 395-6 (1996).  In addition, the veteran's own testimony, 
standing alone, will not be sufficient. Id.  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Records within the claims folder do not indicate that the 
veteran has been awarded any combat awards or that he had 
combat service.  However, as noted, the complete service 
personnel records are apparently not in the claims folders.  
At a VA psychiatric evaluation in November 2001 to assess the 
presence of PTSD, the veteran reported that he had been in 
service in Vietnam for 14 months in the 82nd Airborne 
infantry.  However, in subsequent statements the veteran 
informed that he served overseas in Korea, not Vietnam.  The 
veteran has on multiple occasions alleged serving in Korea 
along the Korean de-militarized zone (DMZ).  At a May 2002 VA 
mental status examination, the veteran alleged being shot at 
along the DMZ but never returning fire.  A March 2005 letter 
from a treating VA social worker informs of stressors alleged 
by the veteran including work on the DMZ, duties guarding 
missiles, and nighttime parachute jumping to include landing 
in trees.  Again, these points must be researched to the 
extent possible, and questions of combat service resolved.  

One alleged significant stressor consisted of a knife attack.  
At a VA mental status examination in May 2002 the veteran 
reported that one night in service while in his bunk he was 
attacked by two soldiers wielding a knife.  In subsequent 
versions of this incident, the veteran reported that only one 
soldier attacked him with a knife.  In some retellings the 
veteran provided additional details, including that the 
attacker had been mentally unbalance from having received a 
'Dear John' letter shortly before the attack, and that the 
veteran defended himself with an entrenching tool.  In a 
version he told to the VA social worker who provided the 
March 2005 letter, he related that he had shot a few rounds 
when a lieutenant snuck up on him.  (It is unclear whether 
this is the same alleged incident or a different one.)  At 
his March 2005 RO hearing the veteran testified that the 
attack by the knife-wielding soldier occurred in September 
1973.  In that testimony the veteran provided the last name 
of the attacker, and that same name is repeated by a fellow 
soldier who provides a signed, notarized affidavit in July 
2003, to the effect that the named private attacked the 
veteran with a knife or bayonet at Camp Casey, Korea in 1973.  
However, at his December 2005 hearing the veteran provided a 
different last name for the in-service knife-wielding 
attacker. In the December 2005 testimony, the veteran 
informed that the attacker was subdued and taken away by 
military police to a hospital, and he never saw the attacker 
again.  The veteran then testified that he was himself taken 
to a medical facility and examined that night following the 
incident, and he was sent back to his company the following 
morning.  At his March 2005 hearing he testified that he was 
seen at the hospital on the post following the incident, 
which presumably would be Camp Casey.  

Thus, we have a significant number of details concerning the 
alleged knife attack stressor, and an attempt should be made 
to verify this event through official channels, after asking 
the veteran to clarify above-noted inconsistencies in his 
narratives.  Regarding the veteran's varying narratives, the 
Board notes that VA psychiatric and drug rehabilitation 
treatment records note the veteran's inconsistent reported 
histories, including histories of sobriety of alcohol and 
cocaine contradicted by documented toxicology screenings.  
Treating physicians assess that he is an inconsistent or 
unreliable historian.  The veteran's unreliability as a 
historian must be considered when evaluating the evidence 
needed to corroborate his alleged stressors.  

VA mental treatment records have carried a diagnosis of PTSD.  
However, a VA examination to address the issue of PTSD due to 
verified in-service stressors must still be obtained, 
provided an alleged stressor may be verified.  

The veteran's claim for an increased rating for service-
connected bilateral metatarsalgia must be remanded for a 
further VA examination to determine the current nature and 
severity of the disability.  Records reflect that the veteran 
underwent surgeries in October 2002 and August 2004 to treat 
these foot disorders, and the veteran has been assigned 
temporary total disability ratings pursuant to 38 C.F.R. § 
4.30 based on these surgeries.  However, the veteran has not 
undergone examination of his feet for compensation purposes 
since August 2000.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment. Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Such a contemporaneous examination is 
now required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
an appropriate VCAA notice letter 
informing him of all types of evidence 
that he may submit or notify the VA of, in 
connection his PTSD and metatarsalgia 
claims.  This should include appropriate 
notice pursuant Dingess/Hartman v. 
Nicholson, addressing for each claim, to 
the extent applicable, all of the 
following: 1) veteran status; 2) existence 
of a disability; 3) a connection between 
service and the disorder which is the 
basis of claim; 4) degree of disability; 
and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006).  

As noted, the veteran has provided 
inconsistent prior statements concerning 
his alleged PTSD stressors.  The RO should 
and request these alleged stressors be 
clarified.  Specifically, the veteran 
should be asked to provide details as to 
the specific, verifiable stressor 
incidents in service causative of his 
claimed PTSD.  He should be asked to 
provide, at a maximum, a 2-month date 
range for each alleged incident, his unit 
of assignment at the time of the incident, 
units involved in the incident, the 
location of the incident, any deaths or 
injuries of fellow soldiers during the 
incident and the names, ranks, and units 
of assignment of those dead or injured, as 
well as any other details that may be 
corroborated.  He should also be 
instructed to provide a specific name of 
the attacker.  The veteran should be 
informed that without corroboration of an 
alleged incident and corroboration of his 
presence or involvement in the incident, 
the incident may not serve to support his 
claim for PTSD.  He should be informed 
that without providing a 2-month date 
range for an alleged incident and without 
providing information as to his unit at 
the time, the location, and details as to 
the incident alleged, corroboration from 
service departments or official sources 
cannot be obtained.  He should be reminded 
that for his PTSD claim to be granted, a 
diagnosis must be based on a corroborated 
in-service stressor.  

The RO should request that the veteran 
provide any additional statements in 
support of his alleged PTSD stressors, 
both from any individuals that he has 
previously identified and from any other 
individuals who may corroborate alleged 
stressor incidents.  He should also be 
asked to provide any medical treatment 
records or other records contemporaneous 
with those alleged stressors, or which may 
otherwise serve to corroborate alleged 
stressors.  All records and responses 
received should be associated with the 
claims folders, and any indicated 
development should be undertaken, 
including requesting any additional 
corroborating statements from named fellow 
soldiers or other identified witnesses.  

2.  For both PTSD and metatarsalgia, 
unobtained VA treatment records should 
also be requested and associated with the 
claims folder.  With the veteran's 
assistance, any additional pertinent 
private medical records should also be 
sought, to the extent not already 
attempted.  All VA and private records and 
responses obtained should be associated 
with the claims folders.  

3.  The veteran's periods of service 
should be verified.  The RO should obtain 
the veteran's complete service personnel 
files, including complete records of all 
military personnel actions concerning the 
veteran, the veteran's travels and places 
of stationing, and his duties of 
assignment.  

The RO should also attempt to obtain any 
records of treatment at a hospital 
associated with Camp Casey in Korea, 
consistent with the veteran's report of 
having been evaluated or having received 
treatment at such a facility the night of 
his alleged knife attack in September 
1973.  

4.  Following all of the above 
development, an enumeration of all the 
veteran's alleged inservice stressors 
which are possibly verifiable, together 
with a summary of details provided of 
these stressors, should be compiled by the 
RO.  In particular, the request should 
report for corroboration pertinent details 
of the incident described by the veteran 
(at both his hearings) in which the 
veteran was attacked in September 1973 at 
Camp Casey in Korea by a knife-wielding 
private; the RO should provide the various 
names the veteran has given for this 
private.  The request should also detail 
the veteran's allegations of stationing on 
the Korean DMZ and being shot at by North 
Koreans, of duties guarding missiles, and 
of nighttime parachute jumping including 
landing in trees.  The RO should provide 
this compilation in a query letter to the 
U.S. Army Joint Services Records Research 
Center (JSRRC), and to any other plausible 
indicated source, for any information that 
might corroborate the claimant's alleged 
stressors.  Any responses received should 
be associated with the claims folders.

5.  After completion of the foregoing, the 
RO must make a finding of any 
independently verified in-service 
stressors.  

6.  After completion of all of the above 
instructions, if an in-service stressor 
has been independently verified, a VA 
psychiatric examination for compensation 
purposes should be afforded the veteran, 
to address whether a diagnosis of PTSD, 
due to verified in-service stressor(s), 
may be made, and to address whether PTSD 
is present and is causally related to an 
in-service stressor.  The claims folder 
must be made available to the examiner for 
review before the examination.  Any 
necessary, non-invasive tests should be 
conducted.  The examiner should then 
address the following:  (A complete 
rationale must be provided for any opinion 
offered.)

A)  What are the veteran's current 
psychiatric disorders?

B)  If an in-service stressor has 
been independently verified, and 
PTSD is present, then is it at least 
as likely as not that PTSD is due to 
an independently verified in-service 
stressor?  

7.  After completion of the above 
instructions as they pertain to the 
veterans' metatarsalgia claim, the veteran 
should be afforded an appropriate VA 
examination to address the nature and 
severity of his service-connected 
bilateral metatarsalgia.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  Any necessary, non-invasive 
tests should be conducted.  The examiner 
should address and explain in full the 
extent and severity of the veteran's 
service-connected bilateral metatarsalgia.  
To the extent necessary in accordance with 
the latest AMIE worksheet for rating all 
associated disorders of the feet, all 
indicated tests and studies must be 
accomplished.  Past VA examinations and 
treatment records for the veteran's foot 
disorders, as well as past surgeries for 
these disorders, should be noted.  

8.  Thereafter, and following any other 
appropriate development, the RO should 
readjudicate the remanded claims.  If any 
determination remains to any extent 
adverse to the claimant, he and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time to respond.  
Particular care and attention must be 
afforded to ensuring that the claimant has 
been provided complete notice of what VA 
will do and what the claimant must do, 
pursuant to  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






